FILED
                            NOT FOR PUBLICATION                                JAN 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

ALBERTO VILLAREAL-VALDEZ,                        No. 10-71059

              Petitioner,                        Agency No. A079-380-221

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 17, 2014**
                              San Francisco, California

Before: O’SCANNLAIN, GRABER, and NGUYEN, Circuit Judges.

       Petitioner Alberto Villareal-Valdez petitions for review of the Board of

Immigration Appeals’ ("BIA") dismissal of his appeal from an immigration judge’s

("IJ") entry of a final order of removal. We deny the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. Substantial evidence supports the BIA’s and IJ’s finding that there is

"reason to believe" that Petitioner "is or has been an illicit trafficker" in a

controlled substance. 8 U.S.C. § 1182(a)(2)(C)(i); see Lopez-Molina v. Ashcroft,

368 F.3d 1206, 1211 (9th Cir. 2004) (holding that we review for substantial

evidence). Petitioner admits that he gave an undercover officer a bag of marijuana

and received $20 from the officer. The BIA and IJ were not required to believe

that his possession and transfer were innocent. "While a generous fact-finder

might have believed [Petitioner’s] version of the facts, both the BIA and IJ were

clearly within reason on these facts and circumstances to conclude otherwise."

Alarcon-Serrano v. INS, 220 F.3d 1116, 1120 (9th Cir. 2000).

      2. Petitioner’s due process argument fails because he cannot show

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) ("To prevail on a

due process challenge to deportation proceedings, Lata must show error and

substantial prejudice.").

      Petition DENIED.




                                            2